SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                            Sam Hargrove, et. al. v. Sleepy’s, LLC (A-70-12) (072742)

Argued March 17, 2014 -- Decided January 14, 2015

CUFF, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

         In this appeal, the Court considers a question of law certified and submitted by the United States Court of
Appeals for the Third Circuit pursuant to Rule 2:12A-1. Specifically, the Court decides which test should be applied
under New Jersey law to determine whether a plaintiff is an employee or an independent contractor for purposes of
resolving a wage-payment or wage-and-hour claim.

         Plaintiffs Sam Hargrove, Andre Hall, and Marco Eusebio deliver mattresses ordered by customers from
defendant Sleepy’s, LLC. Plaintiffs contend that they suffered various financial and non-financial losses as a result
of defendant’s misclassification of them as independent contractors, rather than employees. Plaintiffs each signed
an Independent Drive Agreement, which they assert was a ruse by defendant to avoid payment of employee benefits.
They contend that the misclassification violates state wage laws.

         The question of whether plaintiffs are employees or independent contractors was submitted to the United
States District Court for the District of New Jersey on cross motions for summary judgment. That court, applying
the factors to be considered in defining an employee under the Employment Retirement Income Security Act
(ERISA), held that the undisputed facts demonstrated that plaintiffs were independent contractors.

         Plaintiffs filed a notice of appeal. Following oral argument, the Court of Appeals filed a petition with this
Court seeking to certify a question of law pursuant to Rule 2:12A-1. The Court asked: Under New Jersey law,
which test should a court apply to determine a plaintiff’s employment status for purposes of the New Jersey Wage
Payment Law (WPL), N.J.S.A. 34:11-4.1 to -4.14, and the New Jersey Wage and Hour Law (WHL), N.J.S.A. 34:11-
56a to -56a38? This Court granted the petition. 214 N.J. 499 (2013).

HELD: The “ABC” test derived from the New Jersey Unemployment Compensation Act, N.J.S.A. 43:21-19(i)(6),
governs whether a plaintiff is an employee or an independent contractor for purposes of resolving a wage-payment
or wage-and-hour claim.

1. The issue presented to this Court is a question of law requiring the interpretation of two statutes. Acknowledging
that deference is afforded to the interpretation of the Department of Labor (DOL), the agency charged with applying
and enforcing the WPL and the WHL, the Court’s inquiry begins with the plain language of each statutory
provision. If the Legislature’s intent is clear from this language and the context of the provision within the statute,
the law is applied as written, with guidance from the legislative objectives of the statute. When the statutory
language is ambiguous, leads to a result inconsistent with any legitimate public policy objective, or is at odds with a
general statutory scheme, the Court turns to extrinsic tools to discern legislative intent. (pp. 10-12)

2. The WPL, N.J.S.A. 34:11-4.1 to -4.14, governs the time and mode of payment of wages due to employees. Since
it is a remedial statute and should be liberally construed, the Court, when considering its scope and application, is
mindful of the need to further its remedial purpose. The WPL defines an “employee” as “any person suffered or
permitted to work by an employer, except that independent contractors and subcontractors shall not be considered
employees.” N.J.S.A. 34:11-4.1(b). Although neither the text of the WPL nor its implementing regulations offers
any guidance as to the distinction between an employee and an independent contractor, the DOL has applied the test
utilized for independent contractor determinations under the WHL to the WPL as well. (pp. 13-15)


                                                          1
3. The WHL, N.J.S.A. 34:11-56a to -56a38, is designed to protect employees from unfair wages and excessive
hours, establishing a minimum wage and overtime rate for certain employees. It does not prescribe the minimum
wage or overtime rate payable to independent contractors. The WHL defines “employ” as “to suffer or to permit to
work,” N.J.S.A. 34:11-56a1(f), and “employee” as “any individual employed by an employer,” N.J.S.A. 34:11-
56a1(h). “Employer” includes “any individual, partnership, association, corporation, or any person or group of
persons acting directly or indirectly in the interest of an employer in relation to an employee.” N.J.S.A. 34:11-
56a1(g). The WHL’s implementing regulations, adopted by the DOL, provide that the criteria identified in N.J.S.A.
43:21-19(i)(6)(A)-(C) of the Unemployment Compensation Act will be used to determine whether an individual is
an employee or independent contractor. This test is commonly referred to as the “ABC” test. It presumes that an
individual is an employee unless an employer can show that: (1) the employer neither exercised control over the
worker, nor had the ability to exercise control in terms of the completion of the work; (2) the services provided were
either outside the usual course of business or performed outside of all the places of business of the enterprise; and
(3) the individual has a profession that will plainly persist despite termination of the challenged relationship. Failure
to satisfy any one of these three criteria results in an “employment” classification. (pp. 15-19)

4. The dispute here is grounded in the failure of the text of the WPL and its implementing regulations to, like the
WHL, prescribe a standard to guide the distinction between an employee and an independent contractor. Of the
various tests proposed by the parties, the common law “right to control test” is the narrowest, focusing on whether
an individual’s actions were so controlled by a superior as to render the individual an employee. It is ultimately a
totality-of-the-circumstances evaluation, requiring courts to consider factors such as the skill required, the location
of the work, and the extent of the worker’s discretion over when and how long to work. The “right to control” test is
the de facto test that is implemented when the employment relationship is not defined by legislation. The hybrid test
is derived from tests refined and established in case law over time and arose from the Court’s evaluation of the
employment status of a plaintiff seeking the protection of the Conscientious Employee Protection Act (CEPA) or
other remedial legislation. In such cases, the hybrid test requires that courts look primarily to three factors to
determine status: (1) employer control; (2) the worker’s economic dependence on the work relationship; and (3) the
degree to which there has been a functional integration of the employer’s business with that of the worker. Finally,
the “economic realities” test arose under the Fair Labor Standards Act (FLSA), 29 U.S.C.A. §§ 201-19, which
contains the broadest definition of “employee” among any social legislation statutes: “Any individual employed by
an employer.” 29 U.S.C.A. § 203(e)(1). In light of this expansive definition, federal courts seeking to determine an
individual’s employment status adopted a totality-of-the-circumstances standard that determines whether, as a matter
of economic reality, the individuals are dependent upon the business they serve. In making this determination,
courts will consider the degree of the employer’s control over the work, the worker’s opportunity for profit or loss,
the worker’s investment in equipment or materials or employment of helpers, any special skills required, the degree
of permanence of the working relationship, and whether the service rendered is an integral part of the employer’s
business. (pp. 19-28)

5. Regarding which test should be applied to determine, under the WHL and WPL, whether a worker is an
employee or independent contractor, examination of the plain language of the relevant provisions and implementing
regulations leads to the conclusion that the same test or standard should be applied under both statutes. Since no
good reason was proffered to depart from the standard adopted by the DOL to guide employment status
determinations or to disregard the long-standing practice of treating both statutory schemes in tandem, the Court
holds that any employment-status dispute arising under the WPL and WHL should be resolved by utilizing the
“ABC” test set forth in N.J.S.A. 43:21-19(i)(6)(A)-(C). This conclusion is supported by the similarities in the
statutes’ definitions of “employ” or “employee,” as well as the similar purpose of both statutes. (pp. 28-30)

6. Although the FLSA also uses similar language in its relevant definitions, the Court discerns no reason to depart
from the test adopted by the DOL in the WHL’s implementing regulations. The “ABC” test provides more
predictability and may cast a wider net than the FLSA “economic realities” test. The latter test is guided by six
criteria, none of which is determinative. Instead, the test contemplates a qualitative analysis of each case, which
may yield a different result from case to case. By contrast, under the “ABC” test, classification as an independent
contractor requires that the employer demonstrate that the retained individual satisfies all three criteria. This fosters
the provision of greater income security for workers, which is the express purpose of both the WPL and the WHL.
For the same reasons, the Court rejects the common law “right to control” test, which was designed for utilization in

                                                           2
tort cases and is incompatible with the legislative purpose of insuring income security to wage-earners. Finally,
although the hybrid test focuses on three factors that are similar to the “ABC” test, it is not limited to those factors
and is applied on a case-by-case basis in the context of legislation that is designed to reach even those who are not
traditionally considered employees under the common law “right to control” test. (pp. 30-35)

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, and
FERNANDEZ-VINA join in JUDGE CUFF’s opinion.




                                                            3
                                     SUPREME COURT OF NEW JERSEY
                                       A-70 September Term 2012
                                                072742

SAM HARGROVE, ANDRE HALL and
MARCO EUSEBIO,

    Plaintiffs-Appellants,

         v.

SLEEPY’S, LLC,

    Defendant-Respondent,

         v.

I STEALTH, EUSEBIO’S TRUCKING
CORP., and CURVA TRUCKING,
LLC,

    Third-Party Defendants.


         Argued March 17, 2014 – Decided January 14, 2015

         On certification of question of law from the
         United States Court of Appeals for the Third
         Circuit.

         Anthony L. Marchetti, Jr., and Harold L.
         Lichten, a member of the Massachusetts bar,
         argued the cause for appellants (Marchetti
         Law, attorney).

         Matthew J. Hank, a member of the
         Pennsylvania bar, argued the cause for
         respondent (Littler Mendelson, attorneys;
         Mr. Hank, Kimberly J. Gost, Elizabeth Tempio
         Clement, and Holly E. Rich, on the briefs).

         Donna S. Arons, Deputy Attorney General,
         argued the cause for amicus curiae
         Department of Labor and Workforce
         Development (John J. Hoffman, Acting
         Attorney General of New Jersey, attorney;
                               1
         Melissa H. Raksa, Assistant Attorney
         General, of counsel).

         Melville D. Miller, Jr., President, argued
         the cause for amicus curiae Legal Services
         of New Jersey (Mr. Miller, attorney; Mr.
         Miller, Keith G. Talbot, Akil S. Roper, and
         Sarah S. Hymowitz, on the brief).

         David A. Tykulsker submitted a brief on
         behalf of amicus curiae International
         Brotherhood of Teamsters (David Tykulsker &
         Associates, attorneys).

         Richard M. Schall and Bennet D. Zurofsky
         submitted a brief on behalf of amici curiae
         National Employment Lawyers Association of
         New Jersey, New Jersey Industrial Union
         Council, and National Employment Law Project
         (Schall & Barasch, attorneys).

         Richard M. Hluchan submitted a brief on
         behalf of amicus curiae National Federation
         of Independent Business Small Business Legal
         Center (Hyland Levin, attorneys; Mr. Hluchan
         and Mark N. Suprenant, on the brief).

         Denise M. Keyser submitted a brief on behalf
         of amicus curiae Academy of New Jersey
         Management Attorneys (Ballard Spahr,
         attorneys; Ms. Keyser and Amy L. Bashore, on
         the brief).


    JUDGE CUFF (temporarily assigned) delivered the opinion of

the Court.

    This matter presents a question of law certified and

submitted by the United States Court of Appeals for the Third

Circuit pursuant to Rule 2:12A-1.   We have been asked which test

a court should apply under New Jersey law to determine an

                                2
employee’s status for purposes of the Wage Payment Law (WPL),

N.J.S.A. 34:11-4.1 to -4.14, and the Wage and Hour Law (WHL),

N.J.S.A. 34:11-56a to -56a38.   We conclude that the “ABC” test

derived from the New Jersey Unemployment Compensation Act,

N.J.S.A. 43:21-19(i)(6), governs whether a plaintiff is an

employee or independent contractor for purposes of resolving a

wage-payment or wage-and-hour claim.

                                I.

    Plaintiffs Sam Hargrove, Andre Hall, and Marco Eusebio

(collectively plaintiffs) deliver mattresses ordered by

customers from defendant Sleepy’s, LLC.   Plaintiffs assert that

they are employees of Sleepy’s, that Sleepy’s miscategorized

them as independent contractors, and that such misclassification

caused various financial and non-financial losses to them.

Plaintiffs assert that the Independent Driver Agreement signed

by each of them was a ruse to avoid payment of employee

benefits, such as health insurance, deferred compensation

benefits, and medical or family leave.    They allege that the

misclassification violates state wage laws.

    The issue of whether plaintiffs are employees or

independent contractors was submitted to the United States

District Court for the District of New Jersey on cross motions

for summary judgment.   United States District Judge Peter

                                3
Sheridan held that the undisputed facts demonstrated that

plaintiffs were independent contractors.    The district court

relied on the factors identified in Nationwide Mutual v. Darden,

503 U.S. 318, 112 S. Ct. 1344, 117 L. Ed. 2d 581 (1992), an

opinion that identified the factors to be considered in defining

an employee under the Employment Retirement Income Security Act

(ERISA), 29 U.S.C.A. §§ 1001-1461.

    Plaintiffs filed a notice of appeal.     Following oral

argument, the Court of Appeals filed a petition with this Court

seeking to certify a question of law pursuant to Rule 2:12A-1.

The Court of Appeals posed the following question:    “Under New

Jersey law, which test should a court apply to determine a

plaintiff’s employment status for purposes of the New Jersey

Wage Payment Law, N.J.S.A. []34:11-4.1, et seq., and the New

Jersey Wage and Hour Law, N.J.S.A. []34:11-56a, et seq.?”      This

Court granted the petition.    214 N.J. 499 (2013).

                                II.

                                 A.

    Plaintiffs argue that a single test should apply to

determine employment status.   They emphasize that

misclassification of employees as independent contractors

creates significant societal costs due to billions of dollars in

lost revenue to state and federal governments.    Plaintiffs

                                 4
advance three alternative tests that might control the

resolution of the central issue in the case.    They contend that

this Court should conclude “at the very least” that the hybrid

“relative nature of the work” test set forth in D’Annunzio v.

Prudential Insurance Co. of America, 192 N.J. 110 (2007), should

be adopted for purposes of determining employment status under

this State’s wage laws.   In the alternative, plaintiffs argue

that this Court should adopt the broad “ABC” test followed by

the New Jersey Department of Labor (DOL) to interpret and apply

the definitions contained in the WHL to resolve WHL and WPL

claims.   If this Court concludes that neither the hybrid

“relative nature of the work” test nor the “ABC” test governs,

plaintiffs urge application of the “economic realities” test as

under the Fair Labor Standards Act (FLSA), 29 U.S.C.A. §§ 201-

19.   Plaintiffs urge that in no event should this Court conclude

that the common law “right to control” test applies.     They

contend that the common law test was designed to determine

whether a master was liable to third parties for the negligent

acts of an agent and was never intended to protect or address

the financial security of employees.

                                B.

      Defendant urges the adoption of a two-tiered analysis for

determining employee status under the WPL.     First, the plaintiff

                                 5
should be required to prove that the defendant is contractually

obligated to pay wages to him or her.   If that prong is

established, a court should proceed to determine whether that

contract rendered the plaintiff an employee or independent

contractor.   According to defendant, the second prong should be

analyzed in accordance with the “control” test derived from the

Restatement (Second) of Agency § 220(2) (1958).   Defendant

emphasizes that this test existed at the time of adoption of the

WPL and that the courts of this State have long used this test

to determine whether an individual was an independent

contractor.   Defendant reasons that this test likely informed

the Legislature when it drafted and adopted the WPL.

    Defendant urges this Court not to decide the governing test

for determining employee status under the WHL because plaintiffs

have not referred to this statute in their complaint.      Defendant

urges this Court to apply the “economic realities” test as under

FLSA, should it address the WHL.

                                C.

    This certified question has attracted the interest of

several associations, organizations, a union, legal services

projects, and the Department of Labor and Workforce Development




                                 6
of the State of New Jersey.1    Some amici curiae emphasize that

misclassification of employees as independent contractors is now

common in many industries, causing a cumulative societal effect

of less protection for an increasing number of workers and

reduced revenue to the federal and state governments due to

unpaid taxes and assessments.    Other amici urge that there is

little valid justification to re-order economic relationships

that would occur from an expansive construction of the term

“employee.”   These amici urge a narrow construction of

“employee” that recognizes and preserves the legitimate role

that true independent contractors play in our modern economy.

     Specifically, amicus curiae International Brotherhood of

Teamsters (IBT) urges that the Court should use the “relative

nature of the work” standard as a supplement to the “right to

control” test to distinguish between an employee and an

independent contractor.   IBT notes that other regulatory schemes


1Litigation addressing the employment status of delivery drivers
has been filed throughout the country. See, e.g., Slayman v.
FedEx Ground Package Sys. Inc., 765 F.3d 1033 (9th Cir. 2014)
(applying Oregon law to determine employment status of FedEx
Ground Package delivery drivers in Oregon); Alexander v. FedEx
Ground Package Sys., Inc., 765 F.3d 981 (9th Cir. 2014)
(applying California law to determine employment status of FedEx
Ground Package delivery drivers in California); Craig v. FedEx
Ground Package Sys., Inc., 335 P.3d 66 (Kan. 2014) (applying
Kansas law to determine employment status of FedEx Ground
Package delivery drivers in Kansas); 863 to Go, Inc. v. Dep’t of
Labor, 99 A.3d 629 (Me. 2014) (applying Maine law to determine
employment status of delivery drivers under Maine law).
                                7
that utilize the “suffer or permit” language have interpreted

the phrase to reach those traditionally considered independent

contractors, such as musicians and dancers regularly employed at

bars and restaurants, if the activity furthers the business of

the regulated enterprise.   See, e.g., G. & J.K. Enters., Inc. v.

Div. of Alcoholic Beverage Control, 205 N.J. Super. 77 (App.

Div. 1985) (holding regulation reaches dancers regularly

appearing at bar), certif. denied, 102 N.J. 397 (1986); Freud v.

Davis, 64 N.J. Super. 242 (App. Div. 1960) (holding regulation

reaches drummer regularly playing at bar).    IBT also cites a

plethora of wage-and-hour laws enacted in other states that have

interpreted the “suffer or permit” language that appears in the

WPL and WHL to embrace “so-called independent contractors who

were economically dependent on the enterprise and whose work

advanced the business of the enterprise[.]”

    Amicus curiae Legal Services of New Jersey (LSNJ) urges the

Court “to embrace a test that reflects the full historical

breadth of the statutory ‘suffer and permit’ language,” and one

that will “be flexible enough to apply readily to a full range

of foreseeable circumstances and evasive schemes.”   LSNJ urges a

“totality of the circumstances” test that includes the following

considerations: control, functional integration, economic

dependence, and the direct or indirect power through the

                                8
exercise of reasonable diligence to avoid or rectify statutory

violations.   LSNJ asserts that this test harmonizes and unifies

federal and other state jurisprudence in the wage-enforcement

context with the DOL independent-contractor regulation.

     Amicus curiae DOL observes that the WPL and WHL “work in

tandem to provide a panoply of wage protections for employees.”

DOL states that it has traditionally interpreted and implemented

both statutes using the “ABC” test set forth in N.J.A.C. 12:56-

16.1.

     Amici curiae National Employment Lawyers Association of New

Jersey, New Jersey Industrial Union Council, and National

Employment Law Project urge this Court to confirm that the

D’Annunzio test applies to the WPL and WHL.   They contend that

the WPL and WHL are considered remedial legislation -- the type

for which that test was developed.   Furthermore, employees, such

as plaintiffs, should not be required to demonstrate their

employee status because shifting the burden to the employee

undermines this State’s workplace protections.

     Amicus curiae Academy of New Jersey Management Attorneys

(ANJMA) supports defendant’s position that the common law “right

to control” test articulated in Restatement (Second) of Agency,

supra, § 220(2) should govern the definition of “employee” under

the WPL.   In the alternative, ANJMA urges adoption of the

                                 9
“economic realities” test for the WPL and WHL because that test

would harmonize state law with federal law, particularly FLSA.

Finally, ANJMA argues that neither the D’Annunzio test nor the

“ABC” test should apply to either the WPL or WHL.

     Amicus curiae National Federation of Independent Business

Small Business Legal Center also supports defendant Sleepy’s.

It urges that the test must initially consider whether the

laborer performed services pursuant to a legitimate contract

between independent businesses.    It contends that the threshold

determination is which entity is the most likely employer and

that an “employment test is inapposite when the economic

relationship is an arms-length service agreement between

separate companies.”   It emphasizes that the Legislature never

intended to disregard business formalities or the recognition of

sole proprietorships and partnerships as independent businesses.2

                               III.

     The issue presented to this Court is a question of law that

requires the interpretation of two statutes -- the WPL and WHL.

Both define the term “employee.”   See N.J.S.A. 34:11-4.1b (WPL);




2Neither plaintiffs, defendant, nor any amici urge adoption of
the Darden ERISA test utilized by the District Court.
                                10
N.J.S.A. 34:11-56a (WHL).3   The WHL by regulation, N.J.A.C.

12:56-16.1, adopts the criteria identified in the Unemployment

Compensation Law to distinguish between an employee and

independent contractor, N.J.S.A. 43:21-19(i)(6)(A), (B), and

(C).   As evidenced by the arguments presented by the parties and

amici, various tests derived from various sources have been used

to distinguish between an employee and an independent contractor

and thereby determine which individuals fall within the

protection of various remedial statutory provisions.

       The task presented to us in this certified question

involves interpretation of two complementary statutes to

determine and effectuate the intent of the Legislature.      See

Murray v. Plainfield Rescue Squad, 210 N.J. 581, 592 (2012)

(citing Allen v. V & A Bros., Inc., 208 N.J. 114, 127 (2011)).

We commence our inquiry with the plain language of each

provision and accord to it the ordinary meaning of the words

selected by the Legislature.    DiProspero v. Penn, 183 N.J. 477,

492 (2005) (citing Lane v. Holderman, 23 N.J. 304, 313 (1957)).

As stated in Shelton v. Restaurant.com, Inc., 214 N.J. 419, 429

(2013),




3Although defendant urges that we not address the WHL, we do so
because the certified question asks this Court to address the
governing standard for the WPL and WHL.
                                11
         [i]f the Legislature’s intent is clear from
         the statutory language and its context with
         related provisions, we apply the law as
         written.    Lozano v. Frank DeLuca Constr.,
         178 N.J. 513, 522 (2004).        We are also
         guided by the legislative objectives sought
         to be achieved by the statute.      Wilson ex
         rel. Manzano v. City of Jersey City, 209
N.J. 558, 572 (2012). We turn to extrinsic
         tools    to   discern   legislative   intent,
         however, only when the statute is ambiguous,
         the plain language leads to a result
         inconsistent with any legitimate public
         policy objective, or it is at odds with a
         general statutory scheme. Ibid.; DiProspero,
         supra, 183 N.J. at 492-93.

We must also acknowledge the deference that should be afforded

to the interpretation of the agency charged with applying and

enforcing a statutory scheme.   Although not bound by an agency’s

determination on a question of law, In re Distribution of Liquid

Assets Upon Dissolution of Union County Regional High School

District No. 1, 168 N.J. 1, 11 (2001), our courts give “‘great

deference’” to an agency’s “‘interpretation of statutes within

its scope of authority and its adoption of rules implementing’

the laws for which it is responsible,” New Jersey Ass’n of

School Administrators v. Schundler, 211 N.J. 535, 549 (2012)

(quoting New Jersey Society for Prevention of Cruelty to Animals

v. New Jersey Department of Agriculture, 196 N.J. 366, 385

(2008)); see also In re Election Law Enforcement Commission

Advisory Opinion No. 01-2008, 201 N.J. 254, 262 (2010).

                                A.
                                12
    The Wage Payment Law

    The WPL, N.J.S.A. 34:11-4.1 to -4.14, governs the time and

mode of payment of wages due to employees.   Generally, an

employer must pay an employee at least twice during a calendar

month, N.J.S.A. 34:11-4.2; the employer may deposit the wages

due to an employee directly into an account maintained by the

employee in a financial institution, N.J.S.A. 34:11-4.2a; the

employer must pay any wages due to an employee who has resigned

or been discharged or laid off no later than the regular payday

for the pay period during which the separation occurred,

N.J.S.A. 34:11-4.3; and the employer must pay to a certain

person or persons all wages due a deceased employee, N.J.S.A.

34:11-4.5.   The employer may not enter any agreement with an

employee for the payment of wages except as provided by the

statute other than to agree to pay wages more frequently than

prescribed by the WPL or to pay wages in advance.   N.J.S.A.

34:11-4.7.   In the event of a dispute regarding the amount of

wages due, the employer must pay all wages conceded to be due at

the time payment is expected.   N.J.S.A. 34:11-4.8(a).   The WPL

also requires an employer to give advance notice to any employee

paid on a commission basis of any change in the method by which

the commission is calculated.   N.J.S.A. 34:11-4.1(b).   An

employee may also maintain a private cause of action for an

                                13
alleged violation of the law.   N.J.S.A. 34:11-4.7; Winslow v.

Corporate Express, Inc., 364 N.J. Super. 128, 136 (App. Div.

2003).

    Originally enacted in 1965, the WPL remained essentially

unaltered, except for amendments in 1991 and 2001 authorizing,

but imposing conditions on, the withholding or diverting of

employee contributions to political action committees, L. 1991,

c. 190, § 2, and concerning administration of the act, L. 1991,

c. 91, § 353; L. 1991, c. 205, § 2; and L. 2000, c. 14, § 1.

The WPL defines “employee” as “any person suffered or permitted

to work by an employer, except that independent contractors and

subcontractors shall not be considered employees.”    N.J.S.A.

34:11-4.1(b); see N.J.A.C. 12:55-1.2.    “‘Wages’ means the direct

monetary compensation for labor or services rendered by an

employee, where the amount is determined on a time, task, piece,

or commission basis excluding any form of supplementary

incentives and bonuses which are calculated independently of

regular wages and paid in addition thereto.”    N.J.S.A. 34:11-

4.1(c); see N.J.A.C. 12:55-1.2.    Neither the text of the WPL nor

its implementing regulations offer any guidance to distinguish

between an employee and an independent contractor.

    Amicus DOL advises the Court that “over time, the [DOL] has

applied the ‘ABC’ test for independent contractor determinations

                                  14
under the WPL as well.”   DOL refers the Court to an explanation

that accompanied N.J.A.C. 12:56-16.1 (implementing the WHL) that

provides that “it is necessary to include reference to this

criterion in the Wage and Hour rules since an individual’s

employment status impacts determinations concerning entitlements

under the minimum wage, overtime, wage payment and wage

collection statutes.”   27 N.J.R. 3958(a) (Oct. 16, 1995)

(emphasis added).   As a remedial statute, the WPL should be

liberally construed.    See Turon v. J. & L. Constr. Co., 8 N.J.
543, 558 (1952); see also Kas Oriental Rugs, Inc. v. Ellman, 407
N.J. Super. 538, 564 (App. Div.) (noting WPL’s humanitarian

purpose), certif. denied, 200 N.J. 476 (2009).   We, therefore,

approach any question regarding the scope and application of the

WPL mindful of the need to further its remedial purpose.

                                 B.

    Wage and Hour Law

    The WHL, N.J.S.A. 34:11-56a to –56a38, was enacted in 1966.

The WHL declares that it is

         the public policy of this State to establish
         a minimum wage level for workers in order to
         safeguard their health, efficiency, and
         general well-being and to protect them as
         well as their employers from the effects of
         serious and unfair competition resulting
         from   wage  levels   detrimental  to  their
         health, efficiency and well-being.

         [N.J.S.A. 34:11-56a.]
                                 15
The WHL is designed to “protect employees from unfair wages and

excessive hours.”    In re Raymour & Flanigan Furniture, 405 N.J.

Super. 367, 376 (App. Div. 2009) (quoting Keeley v. Loomis Fargo

& Co., 183 F.3d 257, 259 (3d Cir. 1999), cert. denied, 528 U.S.
1138, 120 S. Ct. 983, 145 L. Ed. 2d 933 (2000)); see also Lane,

supra, 23 N.J. at 316     (identifying two purposes of antecedent

minimum wage legislation -- provision of wages 1) sufficient to

meet minimum costs of healthy standard of living and 2)

commensurate with value of service rendered); Council of N.J.

Hairdressers, Inc. v. Male, 68 N.J. Super. 381, 386-87 (App.

Div. 1961) (same).   The statute should be construed liberally to

effectuate its purpose.    N.J. Dep’t of Labor v. Pepsi-Cola Co.,

170 N.J. 59, 62 (2001).

    The WHL establishes not only a minimum wage but also an

overtime rate for each hour of work in excess of forty hours in

any week for certain employees.    N.J.S.A. 34:11-56a4.   It does

not prescribe the minimum wage or overtime rate payable to

independent contractors.    The term “employ” includes “to suffer

or to permit to work,” N.J.S.A. 34:11-56a1(f), and “employee”

includes “any individual employed by an employer,” N.J.S.A.

34:11-56a1(h).   “Employer” includes “any individual,

partnership, association, corporation or any person or group of

persons acting directly or indirectly in the interest of an

                                  16
employer in relation to an employee.”     N.J.S.A. 34:11-56a1(g).

The regulation adopted to implement the WHL provides that the

criteria identified in N.J.S.A. 43:21-19(i)(6)(A)-(C) of the

Unemployment Compensation Act and case law will be used to

determine whether an individual is an employee or independent

contractor.   N.J.A.C. 12:56-16.1.    This test is commonly

referred to as the “ABC” test.

    The “ABC” test presumes an individual is an employee unless

the employer can make certain showings regarding the individual

employed, including:

         (A) Such individual has been and will
         continue   to  be  free  from   control  or
         direction over the performance of such
         service, both under his contract of service
         and in fact; and

         (B) Such service is either outside the usual
         course of the business for which such
         service is performed, or that such service
         is performed outside of all the places of
         business of the enterprise for which such
         service is performed; and

         (C) Such individual is customarily engaged
         in   an  independently   established trade,
         occupation, profession or business.

         [N.J.S.A. 43:21-19(i)(6).]

“[T]he failure to satisfy any one of the three criteria results

in an ‘employment’ classification.”     Carpet Remnant Warehouse,

Inc. v. N.J. Dep’t of Labor, 125 N.J. 567, 581 (1991).


                                 17
    In order to satisfy part A of the “ABC” test, the employer

must show that it neither exercised control over the worker, nor

had the ability to exercise control in terms of the completion

of the work.   Schomp v. Fuller Brush Co., 124 N.J.L. 487, 491

(Sup. Ct. 1940), aff’d, 126 N.J.L. 368 (E. & A. 1941).       In

establishing control for purposes of part A of the test, it is

not necessary that the employer control every aspect of the

worker’s trade; rather, some level of control may be sufficient.

Ibid.

    Part B of the statute requires the employer to show that

the services provided were “either outside the usual course of

the business . . .   or that such service is performed outside of

all the places of business of the enterprise.”       N.J.S.A. 43:21-

19(i)(6)(B).   While the common law recognizes part B as a factor

to consider, it is not outcome determinative within the confines

of the “right to control” test.     See Restatement (Second) of

Agency, supra, § 220(e), (h).

    Part C of the statute is also derived from the common law.

This part of the test “calls for an enterprise that exists and

can continue to exist independently of and apart from the

particular service relationship.       The enterprise must be one

that is stable and lasting -- one that will survive the

termination of the relationship.”       Gilchrist v. Div. of Emp’t

                                  18
Sec., 48 N.J. Super. 147, 158 (App. Div. 1957).   Therefore, part

C of the “ABC” test is satisfied when an individual has a

profession that will plainly persist despite the termination of

the challenged relationship.   See, e.g., Trauma Nurses Inc. v.

Bd. of Review, 242 N.J. Super. 135, 148 (App. Div. 1990)

(holding nurses, who chose where and when they worked, could use

other services or brokers to obtain assignments, and could

practice nursing anywhere after termination of particular

assignment, not employees of placement agency).   When the

relationship ends and the individual joins “the ranks of the

unemployed,” this element of the test is not satisfied.      Schomp,

supra, 124 N.J.L. at 491-92.

                               IV.

    This dispute is grounded at base in the failure of either

the text of the WPL or its implementing regulations to prescribe

a standard to guide the distinction between an employee and an

independent contractor.   The regulations implementing the WHL

expressly provide that the distinction between an employee and

an independent contractor shall be resolved by reference to the

“ABC” test set forth in the Unemployment Compensation Act.

N.J.A.C. 12:56-16.1.   With no such direction in the WPL, the

parties offer various tests.   The parties also advocate that



                                19
this Court depart from the standard adopted by the agency

charged with implementing and enforcing both statutes.

Plaintiffs urge application of a single test favoring the

“relative nature of the work” test.    Among the alternatives,

plaintiffs prefer application of the “ABC” test or the “economic

realities” test, conceding that the similar remedial purposes of

the WPL and WHL suggest application of the “ABC” test.

Defendant argues that this Court should hold that the “right to

control” test derived from the Restatement (Second) of Agency,

supra, § 220(1), should govern the definition of employee, and

urges that the Court not adopt the “ABC” test, the hybrid test

derived from D’Annunzio, supra, 192 N.J. 110, or the “economic

realities” test.

                                 A.

    Right to Control Test

    The “right to control” test is the narrowest of all of the

tests.   It focuses on whether an individual’s actions were so

controlled by a superior as to render the individual an employee

for purposes of the law.    See Cmty. for Creative Non-Violence v.

Reid, 490 U.S. 730, 751, 109 S. Ct. 2166, 2179, 104 L. Ed. 2d
811, 831 (1989) (“In determining whether a hired party is an

employee under the general common law of agency, we consider the



                                 20
hiring party’s right to control the manner and means by which

the product is accomplished.”).

    The “right to control” test is derived from the Restatement

(Second) of Agency, supra, § 220(1), which defines an employee

or “servant” as “a person employed to perform services in the

affairs of another and who with respect to the physical conduct

in the performance of the services is subject to the other’s

control or right to control.”

    The test is ultimately a totality-of-the-circumstances

evaluation.   In Reid, the United States Supreme Court summarized

the process for determining whether a party is an employee under

the common law “right to control” test as follows:

         Among the other factors relevant to this
         inquiry are the skill required; the source
         of the instrumentalities and tools; the
         location of the work; the duration of the
         relationship between the parties; whether
         the hiring party has the right to assign
         additional projects to the hired party; the
         extent of the hired party’s discretion over
         when and how long to work; the method of
         payment; the hired party’s role in hiring
         and paying assistants; whether the work is
         part of the regular business of the hiring
         party; whether the hiring party is in
         business;   the    provision   of   employee
         benefits; and the tax treatment of the hired
         party.

         [Reid, supra, 490 U.S. at 751-52, 109 S. Ct.
         at 2178-79, 104 L. Ed. 2d at 831-32
         (footnotes omitted).]


                                  21
    The “right to control” test appears to be the de facto test

that is implemented when legislation does not provide an

obligatory method of defining the employment relationship.

Relatedly, the United States Supreme Court has previously opined

that when a statute does not provide a definition for the term

“employee,” a court should utilize the “right to control” test.

Darden, supra, 503 U.S. at 322-23, 112 S. Ct. at 1348, 117 L.

Ed. 2d at 589.

                                  B.

    Hybrid Test

    The hybrid test is derived from D’Annunzio, supra, in which

this Court refined the test in Pukowsky v. Caruso, 312 N.J.

Super. 171, 182-83 (App. Div. 1998), which in turn relied on

Franz v. Raymond Eisenhardt & Sons, 732 F. Supp. 521, 528

(D.N.J. 1990).     The Franz test, articulated in the context of an

age discrimination claim under the Age Discrimination in

Employment Act, 29 U.S.C.A. §§ 621-34, encompasses both the

“right to control” test and the “economic realities” test.     It

requires a court to consider twelve factors in determining a

worker’s status:

         (1) the employer’s right to control the
         means    and   manner    of  the   worker’s
         performance; (2) the kind of occupation --
         supervised or unsupervised; (3) skill; (4)
         who furnishes the equipment and workplace;
         (5) the length of time in which the
                               22
         individual has worked; (6) the method of
         payment; (7) the manner of termination of
         the work relationship; (8) whether there is
         annual leave; (9) whether the work is an
         integral part of the business of the
         “employer;” (10) whether the worker accrues
         retirement   benefits;   (11)   whether the
         “employer” pays social security taxes; and
         (12) the intention of the parties.

         [Franz, supra, 732 F. Supp. at 528 (quoting
         Equal Emp’t Opportunity Comm’n v. Zippo Mfg.
         Co., 713 F.2d 32, 37 (3d Cir. 1983)).]

The Franz test recognizes that employment relationships can

exist whereby employers control the work of specialized workers

who may conduct work outside the scope of the employer’s

abilities but whose work remains integral to the employer’s

overall business scheme.   D’Annunzio, supra, 192 N.J. at 124.

    In Franz, supra, the court concluded that a terminated

executive was an independent contractor rather than an employee.
732 F. Supp. at 529.   The court found that the plaintiff’s

limited work schedule (one or two days a week), his focus on two

accounts, and payment on a per diem basis without any benefits

counselled in favor of a finding of an independent contractor

instead of an employee.    Ibid.

    In Pukowsky, supra, the Appellate Division was required to

determine whether the plaintiff was an employee or an

independent contractor because an independent contractor is not

protected by the Law Against Discrimination (LAD).   312 N.J.
23
Super. at 180.   Relying on the twelve Franz factors, the panel

held that the plaintiff, an accomplished skater who used the

defendant’s skating rink to teach students recruited by her and

paid directly by the students, was not an employee.      Id. at 183.

    In D’Annunzio, supra, 192 N.J. at 119, the Court discussed

the test for establishing an employee relationship in the

context of the Conscientious Employee Protection Act (CEPA),

N.J.S.A. 34:19-1 to -8.   CEPA defines “employee” as “any

individual who performs services for and under the control and

direction of an employer for wages or other remuneration.”

N.J.S.A. 34:19-2(b).   The Court acknowledged the definition

“includes more than the narrow band of traditional employees.”

D’Annunzio, supra, 192 N.J. at 121.   In fact, the Court noted

that “the definition does not exclude, explicitly, persons who

are designated as independent contractors performing services

for an employer for remuneration.”    Ibid.

    In discussing which test applied for evaluation of the

question of the employment status of a plaintiff seeking the

protection of CEPA or other remedial legislation, this Court

stated that “exclusive reliance on a traditional right-to-

control test to identify who is an ‘employee’ does not

necessarily result in the identification of all those workers

that social legislation seeks to reach.”      Ibid.   The Court went

                                24
on to emphasize three of the twelve factors of the

Pukowsky/Franz test that are most pertinent when CEPA or other

social legislation is invoked by a professional person or a

person “providing specialized services allegedly as an

independent contractor[.]”     Id. at 122.   Those factors are:

“(1) employer control; (2) the worker’s economic dependence on

the work relationship; and (3) the degree to which there has

been a functional integration of the employer’s business with

that of the person doing the work at issue.”      Ibid.   Applying

those factors to the plaintiff in D’Annunzio, a chiropractor

hired by an insurance company to review and approve treatment

plans, the Court concluded that the plaintiff could be

considered an employee who could seek the protection afforded by

CEPA.   Id. at 127; see also Lowe v. Zarghami, 158 N.J. 606, 618

(1999) (acknowledging different factors to determine employment

status when claim derives from social legislation).

                                  C.

     Economic Realities Test

     FLSA4 defines “employee” as “[a]ny individual employed by an

employer.”   29 U.S.C.A. § 203(e)(1).    The statute provides that



4 FLSA, applicable to employees engaged in interstate commerce or
employed by an entity engaged in commerce, establishes a
national minimum wage, 29 U.S.C.A. § 206, prohibits employment
of minors in “oppressive child labor,” 29 U.S.C.A. § 212, and
                                25
“‘employ’ includes to suffer or permit to work.”    29 U.S.C.A. §

203(g).   Congress and the courts interpreting and applying the

statute have remarked that FLSA contains the broadest definition

of employee among the statutes falling into the classification

of social legislation.   See 81 Cong. Rec. 7657 (remarks of

Senator Hugo Black); Equal Emp’t Opportunity Comm’n, supra, 713

F.2d at 37.

    Due to that expansive definition, federal courts adopted a

totality-of-the-circumstances standard that “examine[s] the

circumstances of the whole activity and should consider whether,

as a matter of economic reality, the individuals are dependent

upon the business to which they render services.”   Donovan v.

DialAmerica Mktg., Inc., 757 F.2d 1376, 1382 (3d Cir.)

(citations and internal quotation marks omitted), cert. denied,

474 U.S. 919, 106 S. Ct. 246, 88 L. Ed. 2d 255 (1985).   The

standard requires consideration of the following factors in

evaluating employment status:

          “1) the degree of the alleged employer’s
          right to control the manner in which the
          work is to be performed; 2) the alleged
          employee’s opportunity for profit or loss
          depending upon his managerial skill; 3) the
          alleged employee’s investment in equipment
          or materials required for his task, or his
          employment of  helpers;   4)   whether  the


introduces the forty-hour workweek with “time-and-a-half” for
overtime, 29 U.S.C.A. § 207.
                               26
           service rendered requires a special skill;
           5) the degree of permanence of the working
           relationship;   6)    whether the   service
           rendered is an integral part of the alleged
           employer’s business.”

           [Ibid. (quoting Donovan v. Sureway Cleaners,
           656 F.2d 1368, 1370 (9th Cir. 1981)).]

In DialAmerica, the court held that home researchers were

employees and subject to the minimum-wage protection of FLSA.

Id. at 1386.    The court concluded that the undisputed facts

satisfied five of the six Donovan factors: the investment in

equipment or materials was small, the opportunity for profit or

loss was small, the skills required were few, the work

relationship was not transitory and precluded opportunities to

work for other businesses, and the service provided was an

integral part of the employer’s business.    Id. at 1383-86.

Moreover, although the researchers worked from home, the manner

in which they recorded their work product was rigidly controlled

by the company.   Id. at 1380.

       By contrast, the distributors who performed home research

and coordinated the activities of other home researchers were

not considered employees for their role in delivering work to

and collecting work from home researchers.    Id. at 1386.     The

court reasoned that the company exercised little control over

this    activity -- the distributors paid all expenses of this

activity and could recruit and set the compensation of those who
                               27
actually performed the distribution activities.       Ibid.

Moreover, the distributors required some managerial and record-

keeping skills.     Id. at 1387.   Finally, the added tasks assumed

by the distributors were not an integral part of the company

business.   Ibid.

                                   V.

    The fundamental question presented to the Court is which

test should be applied to determine, under the WHL and WPL,

whether a given individual is an employee or an independent

contractor who performs services for remuneration for an

individual or a business concern.       The arguments presented by

the parties and amici also urge departure from the test

designated by the DOL to guide its determination of whether an

individual is entitled to the protections afforded by the WHL.

    Examining first the plain language of the WHL and WPL and

then the regulations implementing both statutory schemes, we

determine that the same test or standard should be employed to

determine the nature of an employment relationship under both

statutes.   We also conclude that no good reason has been

presented to depart from the standard adopted by the DOL to

guide employment status determinations or to disregard the long-

standing practice of treating both statutory schemes in tandem.

Therefore, we hold that any employment-status dispute arising

                                   28
under the WPL and WHL should be resolved by utilizing the “ABC”

test set forth in N.J.S.A. 43:21-19(i)(6)(A)-(C).

    The WPL and WHL do not define “employee,” “employer” or

“employ” identically.   Compare N.J.S.A. 34:11-4.1 (WPL

definitions of “employee” and “employer”), with N.J.S.A. 34:11-

56a1 (WHL definition of “employ”).     Each statute, however,

incorporates the terms “suffer or permit” in either the

definition of “employee” or “employ.”     Compare N.J.S.A. 34:11-

4.1(b) (WPL definition of “employee”), with N.J.S.A.

34:11:56a1(f) (WHL definition of “employ”).     The similarity of

language suggests that any interpretation or implementation

issues should be treated similarly.

    Of greater significance, however, is the purpose of both

statutes.   Like FLSA, the WPL and WHL address the most

fundamental terms of the employment relationship.    The WPL is

designed to protect an employee’s wages and to assure timely and

predictable payment.    Rosen v. Smith Barney, Inc., 393 N.J.

Super. 578, 585 (App. Div.), certif. denied, 192 N.J. 481

(2007).   To that end, it directs the mode and time of payment.

See N.J.S.A. 34:11-4.2 to -4.5.    The WHL is designed to protect

employees from unfair wages and excessive hours.     Raymour &

Flanigan, supra, 405 N.J. Super. at 376.     To that end, the WHL

establishes a minimum wage for employees and the overtime rate

                                  29
for each hour of work in excess of forty hours in any week.

N.J.S.A. 34:11-56a4.   Statutes addressing similar concerns

should resolve similar issues, such as the employment status of

those seeking the protection of one or both statutes, by the

same standard.   Liberty Mut. Ins. Co. v. Land, 186 N.J. 163, 175

(2006).

    Admittedly, FLSA, WPL, and WHL use the term “suffer or

permit” to define those who are within the protection of each

statute.   We recognize that the “suffer or permit” language of

FLSA has been construed as the broadest definition of “employee”

among the various pieces of social legislation and that the

federal courts have adopted the “economic realities” test.

DialAmerica, supra, 757 F.2d at 1382.   Still, we discern no

reason to depart from the test adopted by the DOL after adoption

of the WHL.

    We assume that the FLSA mandate for a federal minimum wage

influenced the adoption in 1966 of the WHL to protect workers

not covered by FLSA.   However, that fact alone does not require

us to jettison now a standard adopted by the agency to

distinguish between an employee and an independent contractor.

New Jersey decided to take a different approach -- one that

presumes a person seeking protection of the WPL or WHL is an

employee -- and we must show deference to the agency charged

                                30
with interpreting and implementing this basic legislative

initiative to achieve and maintain wage security for workers in

this State.   See Schundler, supra, 211 N.J. at 549.   DOL asserts

that the selection of this standard has never been challenged

and no party or amici have refuted that contention.

Furthermore, the “ABC” test operates to provide more

predictability and may cast a wider net than FLSA “economic

realities” standard.

    The “ABC” test provides an analytical framework to decide

whether a person claiming unemployment benefits or seeking the

protection of the wage-and-hour provisions of the WHL or the

wage-payment provisions of the WPL is an independent contractor

or an employee.   It presumes that the claimant is an employee

and imposes the burden to prove otherwise on the employer.

    The first inquiry concerns the control exercised by the

individual or business of the person retained to perform a

remunerated task.   The inquiry must examine not only the terms

of the contract of agreement to provide services but also the

facts of the employment.   In other words, the inquiry extends to

all the circumstances attendant to the actual performance of the

work.   N.J.S.A. 43:21-19(i)(6)(A); see also Carpet Remnant,

supra, 125 N.J. 582-83.    In addition, the inquiry identifies the

usual course of the business for which the individual has been

                                 31
retained to provide services or the usual place or places at

which the employer performs its business.     N.J.S.A. 43:21-

19(i)(6)(B).   Finally, the inquiry focuses on the usual or

customary trade, occupation, profession, or business of the

person retained to perform services for the employer.        N.J.S.A.

43:21-19(i)(6)(C).   In order to be classified as an independent

contractor, the retained individual must satisfy all criteria.

“The failure to satisfy any one of the three criteria results in

an ‘employment’ classification.”     Carpet Remnant, supra, 125

N.J. at 581.

    By contrast, the FLSA “economic realities” test utilizes a

totality-of-the-circumstances framework guided by six criteria.

DialAmerica, supra, 757 F.2d at 1382.     No one factor is

determinative.   Rather, the test contemplates a qualitative

rather than a quantitative analysis of each case.    Ibid.     Such a

test may then yield a different result from case to case.       By

contrast, requiring each identified factor to be satisfied to

permit classification as an independent contractor, the “ABC”

test fosters the provision of greater income security for

workers, which is the express purpose of both the WPL and WHL.

    For the same reasons, we reject the common law “right to

control” test.   For several decades, this State has recognized

that the employment-status test should consider more than one

                                32
simple factor.   Moreover, the “right to control” test is not

particularly well-suited to employment-status determinations.

Designed for utilization in tort cases, see Secretary of Labor

v. Lauritzen, 835 F.2d 1529, 1544 (7th Cir. 1987), cert. denied,

488 U.S. 898, 109 S. Ct. 243, 102 L. Ed. 2d 232 (1988), it is

incompatible with the legislative purpose of insuring income

security to wage-earners.

       The Court adopted the hybrid D’Annunzio test, which

combines the “right to control” test and the “economic

realities” test, to address disputes regarding who is entitled

to the protection of our anti-discrimination and whistleblower

statutes.   Both statutes seek to provide the broadest coverage

to root out discrimination in the workplace and to protect

individuals who speak out against workplace practices contrary

to the public interest.     See N.J.S.A. 10:5-1 to -42; N.J.S.A.

34:19-1 to -8.   To that end, CEPA contains a very expansive

definition of employee.     See N.J.S.A. 34:19-2(b).   This Court

recognized that definition “includes more than the narrow band

of traditional employees” and actually does not explicitly

exclude independent contractors.       D’Annunzio, supra, 192 N.J. at

121.   We also recognized that certain social legislation, such

as CEPA and LAD, is designed to reach those not traditionally

considered an employee under the common law “right to control”

                                  33
test, such as professionals or those retained to perform

specialized services.   Id. at 122.    The three criteria utilized

in Pukowsky -- employer control, worker economic dependence, and

functional integration of the employer’s business and the work

performed -- considered the most pertinent to determine

employment status for cases arising under CEPA and LAD, are

similar, if not identical to the “ABC” test.    Compare

D’Annunzio, supra, 192 N.J. at 122 (three Pukowsky criteria),

with N.J.S.A. 43:21-19(i)(6)(A)-(C) (factors of “ABC” test).     On

the other hand, although this Court identified the three most

pertinent factors, it adopted the Pukowsky criteria in its

entirety and embraced a totality-of-the-circumstances analysis

of the employment-status inquiry.     D’Annunzio, supra, 192 N.J.

at 122-23.   Therefore, unlike the “ABC” test, the D’Annunzio

test is not limited to those three most pertinent factors.      Id.

at 123-24.   Once again, permitting an employee to know when,

how, and how much he will be paid requires a test designed to

yield a more predictable result than a totality-of-the-

circumstances analysis that is by its nature case specific.

                                VI.

    In sum, we hold that the issue of employment status under

the WPL and WHL should utilize a single test.    The DOL, the

agency charged with implementation and enforcement of the WHL

                                34
and WPL, declared that the “ABC” test set forth in N.J.S.A.

43:21-19(i)(6)(A)-(C) should govern employment-status disputes

under the WHL.   That rule has been applied without challenge

since 1995.   The DOL has also applied the same test to

employment-status issues under the WPL because of its similar

purpose of furthering income security.   We are not persuaded

that this long-standing approach to resolving employment-status

issues needs any alteration.   Therefore, we hold that

employment-status issues raised under the WPL or WHL -- i.e.,

whether a person retained to provide services to an employer is

an employee or independent contractor -- are governed by the

“ABC” test.

     CHIEF JUSTICE RABNER; and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, and FERNANDEZ-VINA join in JUDGE CUFF’s opinion.




                                35
                 SUPREME COURT OF NEW JERSEY


NO.     A-70                                SEPTEMBER TERM 2012



ON CERTIFICATION of Question of Law From the United States
Court of Appeals for the Third Circuit


SAM HARGROVE, ANDRE HALL and
MARCO EUSEBIO,

       Appellants-Appellants,

                v.

SLEEPY’S LLC,

       Appellant-Respondent,

                v.

I STEALTH, EUSEBIO’S TRUCKING
CORP., and CURVA TRUCKING,
LLC,

       Third-Party Defendants.



DECIDED               January 14, 2015
                 Chief Justice Rabner                 PRESIDING
OPINION BY                 Judge Cuff
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


 CHECKLIST                              AFFIRM
 CHIEF JUSTICE RABNER                     X
 JUSTICE LaVECCHIA                        X
 JUSTICE ALBIN                            X
 JUSTICE PATTERSON                        X
 JUSTICE FERNANDEZ-VINA                   X
 JUDGE CUFF (t/a)                         X
 TOTALS                                    6


                                                 1
2